Title: From Thomas Jefferson to C. W. F. Dumas, 8 March 1789
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris Mar. 8. 1789.

Your favors of Dec. 11. Jan. 23. and Mar. 3. have been duly received. Your despatches for Mr. Jay always go by the first safe conveyance after they come. I have been long acknowleging the receipt of your former letters because during the winter a very sick family prevented my attending to any but the most indispensable business, and because I saw by your zealous and judicious publications in the gazette of Leyden that you were perfectly informed of American affairs. There remained therefore only those of this country to communicate to you. They have certainly gone  on with fewer difficulties than it was possible to have expected. Some blows indeed have taken place in Bretagne and some altercations in one or two other provinces but not important enough to make even episodes in the grand history. This country is now occupied with it’s elections for the States general. The dangers now impending over our apprehensions are 1. The possibility that the Nobles may insist on voting by Orders. 2. The danger that so numerous a body as 1200 may become an ungovernable mob. We must hope however that the same good sense and patriotism which has surmounted other dangers as they approached, will surmount these also. I shall not be present during this great assembly. I have asked leave of Congress to be absent from hence for 6. months, during which I propose to visit America for domestic purposes. If I receive the permission in time, I hope to sail in the spring and return in the fall. I suppose Mr. Short will be authorized to do the business of the legation here during my absence.
It seems I think as if the war in the North would continue and even spread. The situation however of England and France will prevent it’s reaching them as yet. The lowering between this court and your’s is that of a storm which is to come; but it is distant as yet. That it will come I have no doubt. Turkey, Poland and Holland at one time are more than enough to kindle the flames of war in all the rest of Europe. Thank god, our ocean is wide enough to prevent it’s extending to us.
This being the first time of my writing to you since the marriage of your daughter, give me leave to congratulate yourself and family sincerely on this agreeable event and to repeat to them and you assurances of my esteem & attachment, as also to add those of the great consideration with which I have the honor to be Sir Your most obedt. & most humble servt.,

Th: Jefferson

